



EXHIBIT 10.1
TERMINATION OF MERGER AGREEMENT
This TERMINATION OF MERGER AGREEMENT (this “Agreement”) dated May 18, 2020, is
between Nicolet Bankshares, Inc., a Wisconsin corporation (“Nicolet”), and
Commerce Financial Holdings, Inc., a Wisconsin corporation (the “Company”).
RECITALS
A.    Nicolet and the Company are parties to an Agreement and Plan of Merger
dated as of February 17, 2020 (the “Merger Agreement”). Capitalized terms not
otherwise defined in this Agreement shall have the meanings given to them in the
Merger Agreement.
B.    Pursuant to the Merger Agreement, if the Nicolet Common Stock Price is
below $62.00 per share at the time set for Closing, either party may have the
right to terminate the Merger Agreement. Nicolet has indicated that, in such
circumstances, it intended to exercise its right to terminate the Merger
Agreement.
C.    Triggered by the COVID-19 pandemic and widespread business shutdowns that
were mandated to control the spread of the virus, the U.S. economy and other
major economies throughout the world have moved into recession, and stock prices
for most publicly traded companies have dropped significantly. The stock price
for Nicolet common stock has fallen more than 30% since the Merger Agreement was
signed and has not traded at or above $62.00 for more than two months.
D.    The parties believe it is unlikely the Nicolet Common Stock Price will
reach $62.00 within the time provided in the Merger Agreement, expected to be
mid-summer, and that it is unlikely that the Merger will close based on
Nicolet’s intention to terminate in such circumstances.
E.    Rather than continuing to pursue and plan for a transaction that is
unlikely to close, the parties believe it is in the best interest of their
respective shareholders, customers and employees to mutually agree to terminate
the Merger Agreement to enable them to focus more efforts on addressing the
impacts of the pandemic on their businesses and customers.
F.    To assist the Company in addressing the costs and negative impact of
having entered into the Merger Agreement, Nicolet has agreed to make certain
payments to the Company as provided in this Agreement.
AGREEMENTS
In consideration of the recitals and the following mutual promises, covenants
and agreements, the parties agree as follows:
1. Mutual Termination.
(a)    Pursuant to section 10.1(a) of the Merger Agreement, Nicolet and the
Company agree to terminate the Merger Agreement, effective immediately.
(b)    As provided in section 10.2 of the Merger Agreement, notwithstanding
termination, the Confidentiality Agreement and the provisions contained in
sections 10.2, 10.3 and Article 11 of the Merger Agreement shall survive this
termination.
2. Payments and Transfers.    On execution and delivery of this Agreement by the
parties, Nicolet shall:
(a)    pay to the Company by wire transfer of immediately available funds to an
account specified by the Company a lump sum payment in the amount of Five
Hundred Thousand Dollars and no cents ($500,000.00); and
(b)    transfer and deliver to the Company 4,000 shares of the Company’s $0.01
par value common stock registered in Nicolet’s name and represented by
certificate number 374, duly endorsed for transfer or accompanied by an executed
stock power.





--------------------------------------------------------------------------------





3. Publicity.    Nicolet and the Company agree to the joint press release
announcing the execution and delivery of this Agreement in the form attached to
this Agreement as Exhibit A (the “Agreed Statement”). Neither the Company nor
Nicolet shall issue or cause the publication of any other press release or other
public announcement or public statement regarding this Agreement, or the
discussions between them or their counsel leading to its execution, that are
inconsistent with the Agreed Statement in any material way, except to the extent
required by applicable Legal Requirements or Nasdaq Rules.
4. Release. Each of Nicolet and the Company hereby unconditionally and
irrevocably acquits, remises, releases and forever discharges the other party,
their affiliates, and their respective present, future or former officers,
directors, employees, affiliates, agents, shareholders, members, partners,
advisors and representatives, and their respective successors and assigns of and
from any and all claims, losses, liabilities, demands and causes of action of
any kind whatsoever arising under the Merger Agreement.
5. No Breach. The parties acknowledge that neither Nicolet nor the Company has
breached an obligation under the Merger Agreement.
6. Cooperation and Further Assurances.    The parties agree to cooperate in
withdrawing or terminating, as appropriate, all filings made with applicable
regulatory authorities in connection with the transactions contemplated by the
Merger Agreement and to take such acts and execute such documents as the other
party may reasonably request to carry out the intent of this Agreement.
7. Miscellaneous.
(a)    This Agreement may be executed in any number of counterparts (including
by electronic means), each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other party, it being understood that each party need not sign
the same counterpart.
(b)    All questions concerning the construction, validity and interpretation of
this Agreement and the performance of the obligations imposed by this Agreement
shall be governed by the internal laws of the State of Wisconsin applicable to
Contracts made and wholly to be performed in such state without regard to
conflicts of laws.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers on the day and year first written above.


NICOLET:
 
COMPANY:
NICOLET BANKSHARES, INC.
 
COMMERCE FINANCIAL HOLDINGS, INC.
By:
/s/ Michael E. Daniels
 
By:
/s/ Joseph Fazio III
Name: Michael E. Daniels
 
Name: Joseph Fazio III
Title: Executive Vice President and Secretary
 
Title: Chief Executive Officer












--------------------------------------------------------------------------------






EXHIBIT A
nicoletbanksharesa06.jpg [nicoletbanksharesa06.jpg]  




commercelogofor8k.jpg [commercelogofor8k.jpg]





FOR IMMEDIATE RELEASE    




Termination of Merger Agreement




GREEN BAY, WI, May 18, 2020 - As previously reported, on February 17, 2020,
Nicolet Bankshares, Inc. (NASDAQ: NCBS) (“Nicolet”) and Commerce Financial
Holdings, Inc. (“Commerce”) entered into a definitive merger agreement (“Merger
Agreement”), pursuant to which Nicolet would acquire Commerce and its
wholly-owned banking subsidiary, Commerce State Bank (“Commerce Bank”). For the
reasons and on the terms set forth below, on May 18, 2020, Nicolet and Commerce
mutually agreed to terminate the Merger Agreement.


Pursuant to the Merger Agreement, if the Nicolet Common Stock Price, as defined
in the Merger Agreement, is below $62.00 per share at the time set for Closing,
either party may have the right to terminate the Merger Agreement. Nicolet has
indicated that, in such circumstances, it intended to exercise its right to
terminate the Merger Agreement.


Triggered by the COVID-19 pandemic and widespread business shutdowns that were
mandated to control the spread of the virus, the U.S. economy and other major
economies throughout the world have moved into recession, and stock prices for
most publicly traded companies have dropped significantly. The stock price for
Nicolet common stock has fallen more than 30% since the Merger Agreement was
signed and has not traded at or above $62.00 per share for more than two months.


The parties believe it is unlikely the Nicolet Common Stock Price will reach
$62.00 per share within the time provided in the Merger Agreement, expected to
be mid-summer, and that it is unlikely that the Merger will close based on
Nicolet’s intention to terminate in such circumstances.


Rather than continuing to pursue and plan for a transaction that is unlikely to
close, the parties believe it is in the best interests of their respective
shareholders, customers and employees to mutually agree to terminate the Merger
Agreement which will enable them to focus more on addressing the impacts of the
pandemic on their businesses and customers.


To assist Commerce in addressing the costs incurred by having entered into the
Merger Agreement, Nicolet has agreed pay Commerce $500,000.00 and surrender
4,000 shares of Commerce common stock currently held by Nicolet.


About Nicolet Bankshares, Inc.


Nicolet Bankshares, Inc. is the bank holding company of Nicolet National Bank, a
growing, full-service, community bank providing services ranging from commercial
and consumer banking to wealth management and retirement plan services. Founded
in Green Bay in 2000, Nicolet National Bank operates branches in Northeast and
Central Wisconsin and the upper peninsula of Michigan. More information can be
found at www.nicoletbank.com.
 





--------------------------------------------------------------------------------





About Commerce Financial Holdings, Inc.


Commerce Financial Holdings, Inc. is the bank holding company of Commerce State
Bank. Opened in August 2005, Commerce State Bank is a full-service,
state-chartered bank headquartered in West Bend with additional offices in
Cedarburg, Elm Grove and Sheboygan. Today, the bank has total assets of $729
million, making it the 32nd largest bank in the State of Wisconsin. Commerce
State Bank is dedicated to helping communities through its Random Acts of
Commerce program.



